DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 tries to limit that the blast mat “does not engage any of the walls”, which is a direct contradiction to claim 1 from which it depends and sets out, “at 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohne (US 5,517,894).
Regarding Claim 17, Bohne discloses a blast mat 10 having a top surface and a bottom surface, wherein at least a portion of the bottom surface is configured to engage a support surface 1 defined by a vehicle, wherein the top surface is configured to support an occupant of the vehicle, wherein the blast mat is configured to absorb energy from an explosion originating below the blast mat, wherein a thickness of the blast mat is defined between the top surface and the portion of the bottom surface configured to engage the support surface, and wherein the thickness varies throughout the blast mat (see Fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (US 9,174,686) in view of Bohne.
Regarding Claim 1, Messina discloses a vehicle comprised of a frame; a cabin 12 coupled to the frame, the cabin comprised of a seat 90 configured to support an occupant; and a plurality of walls at least partially defining a footwell configured to receive the feet of the occupant when the occupant is seated in the seat; and wherein the cabin defines: a longitudinal axis extending parallel to a forward direction of travel of the vehicle; and a lateral axis extending perpendicular to the longitudinal axis.  Messina does not appear to disclose the use of a blast mat.  Bohne discloses a blast mat 10 positioned within a footwell and configured to absorb energy from an explosion, thereby reducing energy transferred into the feet of the occupant due to the explosion, the blast mat having a top surface and a bottom surface; and wherein at least a portion of the bottom surface of the blast mat engages at least one of the walls (see Fig. 2), wherein a thickness of the blast mat is defined between the top surface and the portions of the bottom surface engaging at least one of the walls, and wherein the thickness varies throughout the blast mat (see Fig. 2).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the blast mat of Bohne in the vehicle of Messina in order to reduce the injuries to an occupant in case of an explosion.  The motivation is provided by Bohne.
Regarding Claim 2, Bohne discloses a first portion of the blast mat has a first thickness extending from the top surface to the bottom surface (see Fig. 2 
Regarding Claim 4, Bohne discloses that the mat 10 is shaped to conform to the bottom floor while retaining a planar upper surface.  Having multiple thickness of the mat which stays planar on top yet conforms to the floor is merely an obvious matter of design choice for one having ordinary skill in the art depending upon the shape and size of the floor the mat covers.
Regarding Claim 5, the thickness of the blast mat of Bohne is configured such that at least a portion of that the top surface is oriented parallel to a horizontal plane.
Regarding Claim 6, Bohne discloses that the plurality of walls includes a bottom wall and a front wall, wherein the front wall is angled relative to the bottom wall, wherein the bottom surface of the blast mat engages both the bottom wall and the front wall.

Claims 7, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina and Bohne as applied to claim 6 above, and further in view of Richmond (US 8,967,699).
Regarding Claim 7, Bohne discloses that the blast mat is to match the floor profile of the vehicle while keeping the upper portion flat, but nether Messina nor Bohn appear to disclose the exact floor structure of their respective vehicles. 
Regarding Claim 8, the front wall of Richmond inclines as it extends frontward, and the blast mat of Bohne would decrease in thickness to keep the floor level.
Regarding Claims 10 and 11, Messina discloses a second and third seat for the vehicle (see Fig. 18) where the second seat is located above the first seat at the center plane of the vehicle, and the third seat is laterally displaced from the first.  The use of the blast mat of Bohne for the second and third seats is merely an obvious matter of duplication of a known part for one having ordinary skill in the art.
Regarding Claim 12, the combination of Messina, Bohne and Richmond discloses a seat (Messina; 90) configured to support an occupant; a bottom wall at least partially defining a footwell configured to receive a foot of the occupant when the occupant is seated in the seat; and a blast mat (Bohne; 10) extending within the footwell and configured to absorb energy from an explosion originating below the cabin, the blast mat having a top surface and a bottom surface 
Regarding Claim 13, Bohne has a top layer 2 which is planar and made of an expanded aluminum (see column 3, lines 12-19) and a second layer below it 4 of a less rigid expanded plastic.
Regarding Claim 14, Richmond discloses that the floor is angled relative to a horizontal plane and wherein the bottom surface of the blast mat of Bohne would be angled relative to the top surface of the blast mat such that the top surface is oriented parallel to the horizontal plane.
Regarding Claim 15, Bohne discloses that the bottom wall of the blast mat is located on multiple surface at an angle to one another.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohne as applied to claim 17 above, and further in view of Richmond.
Regarding Claim 18, Bohne disclose that the blast mat should conform to the floor while keeping the top flat, but does not appear to disclose an angled floor. Richmond discloses an armored vehicle, wherein the floor structure 20 of the vehicle declines as the bottom of the floor approaches the center plane of the 
Regarding Claim 19, Bohne discloses that the bottom wall of the blast mat is located on multiple surface at an angle to one another.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,545,010.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘010 patent anticipates each limitation of claim 9 in the present .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612